Citation Nr: 1746662	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 9, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from February 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2013 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for PTSD with an effective date of July 9, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  On July 9, 2010, the Veteran filed a claim of service connection for depression/a psychiatric disorder.

2.  There is no prior unadjudicated/pending claim of service connection for a psychiatric disorder, including PTSD, prior to July 9, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to July 9, 2010, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016); 38 C.F.R. § 3.155 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In September 1963, the Veteran separated from active duty service, and in correspondence dated in July 2010 he filed for service connection for depression, which VA construed to include any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In March 2013, the RO granted service connection for PTSD effective July 9, 2010.  The Veteran contends that he is entitled to an earlier effective date because he had been prohibited, by the Army, from discussing the in-service stressor incident giving rise to his diagnosis of PTSD prior to 2010.  He also contends that he submitted evidence of a psychiatric disorder in June of 2008.  See Veteran's July 9, 2010 claim for service connection.

General Legal Criteria

Generally, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400 (b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155 (2014).  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claim was filed.  
Facts and Analysis

On review of the entire record, the Board finds nothing that can be construed as a claim of service connection for PTSD, or more broadly any psychiatric disorder, prior to July 9, 2010.  Although correspondence with VA dates to the early 1970's, the Veteran did not formally or informally seek compensation for a psychiatric disorder prior to July 2010.  Earlier correspondence pertained to education benefits and to other compensation claims, such as for the extremities and the heart.

Although the Veteran did complain of feeling stressed out and anxious due to "future work-related travel and mandatory overtime" in 1992 (see March 1992 letter from private physician), his physician noted that the Veteran also had his own outside independent business and stated "it is logical to conclude that work hours in addition to his PNSY responsibilities have a bearing on stress and fatigue."  See March 1992 letter from private physician.  In fact, the Board notes that the Veteran presented the aforesaid evidence of "feeling stressed out by his work and feeling anxious over the prospect of future work-related travel and mandatory overtime" in support of his July 2008 claim of service connection for a heart condition.  

Moreover, VA medical records document the Veteran as denying any depression, anxiety, hallucinations, suicidal ideations, memory/concentration problems, or sleeping problems.  See, e.g., VA medical records dated in November 2007.  In addition, PTSD and depression screens done by VA in 2007 were negative, and VA medical records specifically advise "no mental illness."  See, e.g., VA medical record dated November 8, 2007.  This is significant since it is approximate to the time of the Veteran's 2008 claim of service connection, which he unequivocally stated was for a heart condition.  He clearly did not request consideration for a psychiatric disorder in his July 2008 claim for service connection.  For an informal claim to exist, there must be "an identification of the benefits sought."  The benefit of compensation for PTSD or a psychiatric disorder is not found in the earlier claims.

To the extent that the Veteran suggests that there is at least evidence reflective of a psychiatric disorder prior to July 2010, this may be so.  However, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  Thus, any medical records tending to show the existence of a psychiatric disorder prior to the current effective date do not result in the assignment of an earlier date because they do not meet the definition of an informal claim.

As for the Veteran's contention that he was prevented by the Department of Defense from filing his VA claim of service connection for a psychiatric disorder prior to July 9, 2010, the Board finds no such restriction in the Veteran's service and post-service nerve agent participant records, which include a copy of a Volunteer's Participation Agreement signed by the Veteran during service in 1962; a copy of Medical Research (nerve agent) Volunteer records released to the Veteran by the U.S. Army in September 2007; a copy of a letter to the Veteran from the U.S. Army's Safety, Surety, Security, and Intelligence Office in June 2008 that confirms the Veteran's exposure to nerve agents during service; and a copy of an August 2008 nerve agent Health Information Letter from VA's Undersecretary for Health.  Nowhere in any of these letters does it say that the Veteran had at any time been instructed not to file a claim for VA compensation for any associated disorder.  

In any event, 38 C.F.R. § 3.400 clearly provides that the effective date of service connection shall be the date of claim or the date entitlement arose, whichever is later.  As previously explained, no documents can be construed as a claim of service connection for PTSD specifically, or a psychiatric disorder more broadly, prior to July 9, 2010.  The preponderance of the evidence is therefore against the claim for an effective date prior to July 9, 2010, for the grant of service connection for PTSD and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, an earlier effective date is not warranted.



ORDER

An effective date prior to July 9, 2010, for the grant of service connection for PTSD, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


